UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 0R 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February 13, 2012 eLayaway, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 333-148516 20-8235863 (Commission File Number) (IRS Employer Identification No.) 1650 Summit Lake Drive, Suite 103, Tallahassee, FL (Address of Principal Executive Offices) (Zip Code) (850) 219-8210 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits. On February 13, 2012, with an effective date of February 1, 2012, the Registrant completed the acquisition of Centralized Strategic Placements, Inc. (“CSP”) by acquiring 100% of the outstanding capital stock of CSP pursuant to a Share Exchange Agreement in exchange for 4,280,000 shares of the Registrant’s common stock.As additional consideration, the Registrant paid to the stockholders of CSP (a) $6,000 in cash and (b) two promissory notes, each for $57,000 payable on August 1, 2012.CSP became a wholly-owned subsidiary of the Registrant and will conduct business as part of the Registrant. The Registrant filed a report with the Commission on Form 8-K disclosing the transaction on February 15, 2012. The following documents are attached with this amended report: A. Financial Statements of the business acquired Audited financial statements of Centralized Strategic Placements, Inc. for the years ended December 31, 2011 and 2010 B. Pro Forma Financial Statements 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. eLAYAWAY, INC. Date: April 13, 2012 By: /s/Sergio A. Pinon Sergio A. Pinon Chief Executive Office 3 ELAYAWAY, INC. TABLE OF CONTENTS PART A. FINANCIAL STATEMENTS OF BUSINESS ACQUIRED (CENTRALIZED STRATEGIC PLACEMENTS, INC.) BALANCE SHEETS AS OF DECEMBER 31, 2, 2010 A-1 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 A-2 STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 A-3 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 A-4 NOTES TO FINANCIAL STATEMENTS A-5 PART B. PRO-FORMA FINANCIAL INFORMATION B-1 PRO FORMA BALANCE SHEET AS OF DECEMBER 31, 2011 (UNAUDITED) B-2 PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 (UNAUDITED) B-3 SIGNIFICANT NOTES AND ASSUMPTIONS TO PRO-FORMA FINANCIAL STATEMENTS (UNAUDITED) B-4 STATEMENT OF FAIR VALUE OF ASSETS ACQUIRED AND LIABILITIES ASSUMED AT FEBRUARY 1, 2012 (UNAUDITED) B-5 PRO-FORMA ADJUSTMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 (UNAUDITED) B-6 (A) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED SOUTHWEST CPA, LLC P. O. BOX 10081 BRADENTON, FL 34202-0081 (941) 720-2683 jdcpa1@gmail.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Centralized Strategic Placements, Inc. Akron, Pennsylvania We have audited the accompanying balance sheets of Centralized Strategic Placements, Inc. as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ equity (deficiency), and cash flows for each of the years in the two-year period ended December 31, 2011. Centralized Strategic Placements, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Centralized Strategic Placements, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. SOUTHWEST CPA, LLC /s/ Southwest CPA, LLC April 11, 2012 Bradenton, Florida CENTRALIZED STRATEGIC PLACEMENTS, INC. Balance Sheets December 31, ASSETS Current assets Cash $ $ Accounts receivable, net Prepaid expenses - Total current assets Fixed assets, net of depreciation of $9,219 and $6,596 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) Current liabilities Notes payable to related party $ $ Accounts payable - Accounts payable to related party Accrued liabilities Total current liabilities Total liabilities Commitments and contingencies (Note 4) Shareholders' equity (deficiency) Common stock, par value $1.00, 1,500 shares authorized, 100 and 100 shares issued and outstanding, respectively Retained earnings (accumulated deficit) ) Total shareholders' equity (deficiency) ) Total liabilities and shareholders' equity (deficiency) $ $ See accompanying notes to financial statements A-1 CENTRALIZED STRATEGIC PLACEMENTS, INC. Statements of Operations For the Years Ended December 31, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Income (loss) from operations ) Other income (expense) Interest expense ) - Other 81 Total other income (expense), net ) Net income (loss) $ $ ) See accompanying notes to financial statements A-2 CENTRALIZED STRATEGIC PLACEMENTS, INC. Statements of Cash Flows For the Years Ended December 31, Cash flows used in operating activities: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Bad debt expense Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) Accounts payable ) Accrued expenses ) Net cash used in operating activities Cash flows used in investing activities: Purchase of property and equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Receipts from notes receivable - officers - Proceeds from related party - Repayments to related parties ) ) Proceeds from stockholder note - Distribution and return of equity ) - Net cash provided by financing activities ) ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
